PATRICK J. FARAGHER, Corporation Counsel Washington County
You have asked whether there are any legal restrictions on the transportation of dead bodies by ambulance or rescue personnel.
By "legal restrictions," you refer to whether state statutes prohibit ambulance or rescue personnel from transporting dead bodies. You indicate that some rescue personnel believe that the provisions of chapter 445, Stats., especially section 445.12 (5), prevent them from doing so. You find no such restrictions in chapter 445 or elsewhere, and therefore disagree with this conclusion. I concur.
Chapter 445 regulates funeral directors. Section 445.12 (5) prohibits funeral directors from knowingly permitting any person not licensed as a funeral director from removing "any dead human body from any home, hospital or institution for preparation." This statute controls the movement of dead bodies for purposes of final disposition; it does not refer to the removal of bodies from accident scenes or other death sites to a hospital.
Section 69.18 (1)(a) enumerates those persons who may move a corpse "for the purpose of final disposition." Funeral directors are named, but ambulance and rescue personnel are not. Section69.01 (12) defines "final disposition," however, to mean "the disposition of a corpse or stillbirth by burial, interment, entombment, cremation, delivery to a university or school under s. 157.02 (3) or delivery to a medical or dental school anatomy department under s. 157.06." Final disposition thus does not refer to the removal of dead bodies from accident scenes to a hospital, and section 69.18 (1)(a) therefore does not prohibit emergency medical and rescue squad personnel from doing so. *Page 121 
The only other pertinent statutory provision dealing with the movement of corpses is section 157.01. It authorizes the Department of Health and Social Services to issue rules for the "transportation and disposition of dead human bodies." The regulations issued pursuant to this authorization impose certain standards on funeral directors and common carriers who transport dead human bodies for preparation for burial or other final disposition. See Wis. Admin. Code §§ HSS 135.04 (1) and HSS 135.05 (1988), and Wis. Admin. Code § FDE 2.10 (3)(e) (1988). No regulation issued by the department prohibits emergency medical or rescue personnel from transporting dead bodies from the site of death to a hospital.
Turning finally to the statutes regulating emergency medical and rescue squad personnel, I find nothing in the provisions relating to emergency medical technicians (section 146.35) or ambulance service providers and ambulance attendants (section 146.50) that would prevent an emergency responder from transporting a dead body from an accident scene to a hospital for proper disposition. In short, I find no statutory restrictions prohibiting ambulance or rescue personnel from transporting dead bodies to a hospital, and no suggestion that funeral directors must instead be called to do so.
DJH:BLB *Page 122